DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 5-7, and 10-11 of the amended claim set received 1/18/2021 are pending.  Claims 4 and 8-9 have been canceled.

Allowable Subject Matter
Claims 1-3, 5-7, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the independent claim limitations:
Regarding Claim 1, “heat transfer augmentation features are provided on an internal cavity surface of at least one of the hollow bosses of the set of hollow bosses, the heat transfer augmentation features are interspersed between the film holes.”
Regarding Claim 6, “wherein heat transfer augmentation features are provided on an internal cavity surface of the boss, and wherein the heat transfer augmentation features are interspersed between the film holes.”
Regarding Claim 10, “”wherein heat transfer augmenters project from an internal cavity surface of the hollow boss, the heat transfer augmenters interspersed between the film holes.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 2-3, 5, 7, and 11 are allowable at least by basis on one of the claims discussed above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/R.D.F/                                                             Examiner, Art Unit 3741